


110 HR 1516 IH: Federal Railroad Safety Accountability

U.S. House of Representatives
2007-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1516
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2007
			Mr. Oberstar (for
			 himself, Mr. Mica,
			 Ms. Corrine Brown of Florida, and
			 Mr. Shuster) (all by request)
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To authorize appropriations for activities under the
		  Federal railroad safety laws for fiscal years 2008 through 2011, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Railroad Safety Accountability
			 and Improvement Act.
		2.Amendment of
			 title 49, United States CodeExcept as otherwise expressly provided, whenever in this Act an amendment or
			 repeal is expressed in terms of an amendment to, or a repeal of, a section or
			 other provision, the reference shall be considered to be made to a section or
			 other provision of title 49, United States Code.
		3.Table of
			 contentsThe table of
			 contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Amendment of title 49, United States Code.
				Sec. 3. Table of contents.
				Title I—Authorization of Appropriations and Establishment of
				Safety Risk Reduction Program
				Sec. 101. Authorization of appropriations and establishment of
				safety risk reduction program.
				Sec. 102. Protection of railroad safety risk reduction program
				information.
				Title II—Highway-Rail Crossing Safety
				Sec. 201. National crossing inventory.
				Sec. 202. Fostering introduction of new technology to improve
				safety at highway-rail grade crossings.
				Sec. 203. Authority to buy promotional items to improve
				railroad crossing safety and prevent railroad trespass.
				Title III—Rulemaking, Inspection, and Enforcement
				Authority
				Sec. 301. Railroad security.
				Sec. 302. Emergency waivers.
				Sec. 303. Railroad radio monitoring authority and general
				inspection authority.
				Sec. 304. Authority to disqualify individuals from performing
				safety-sensitive functions in the railroad industry based on their violation of
				hazardous material transportation law.
				Sec. 305. Technical amendments regarding enforcement by the
				Attorney General.
				Sec. 306. Unified treatment of families of railroad carriers
				providing integrated railroad operations.
				Sec. 307. Hours of service reform.
				Sec. 308. Amendment to the movement-for-repair
				provision.
				Title IV—Miscellaneous Provisions
				Sec. 401. Technical amendments to eliminate unnecessary
				provisions.
				Sec. 402. Alternate names for chapters of subtitle V, part
				A.
				Sec. 403. Federal rail security officers’ access to criminal
				history and other law enforcement records, systems, and
				communications.
			
		IAuthorization of
			 Appropriations and Establishment of Safety Risk Reduction Program
			101.Authorization
			 of appropriations and establishment of safety risk reduction program
				(a)AmendmentSection
			 20117(a) is amended—
					(1)in subsection
			 (a)(1), by striking chapter and substituting part and to
			 carry out responsibilities under chapter 51 as delegated or authorized by the
			 Secretary and by striking subparagraphs (A) through (F);
					(2)by
			 striking subsection (a)(2); and
					(3)by redesignating
			 subsection (a)(1), as amended by this Act, as subsection (a), and inserting the
			 following at the end:
						
							(1)$180,722,000 for
				the fiscal year ending September 30, 2008.
							(2)Such sums as may be
				necessary for fiscal years 2009 through
				2011.
							.
					(b)AmendmentSection
			 20117, as amended by this Act, is further amended by inserting at the end a new
			 subsection (f) as follows:
					
						(f)Safety risk
				reductionNot more than $2,363,000 of the $180,722,000 for fiscal
				year 2008 and such sums as may be necessary for fiscal years 2009 through 2011
				are authorized to be appropriated to the Secretary for a safety risk reduction
				program to be implemented as part of the railroad safety program. The safety
				risk reduction program shall require each railroad to systematically evaluate
				safety risks, manage those risks, and implement measures to eliminate or
				mitigate risks in its processes and procedures. The safety risk reduction
				program, which requires different skills than the activities previously
				undertaken in the railroad safety program, shall be undertaken in addition to
				the current railroad safety
				program.
						.
				102.Protection of
			 railroad safety risk reduction program information
				(a)AmendmentChapter
			 201 as amended by this Act is further amended by adding the following two new
			 sections:
					
						20118.Prohibition
				on public disclosure of required railroad safety risk reduction
				recordsNotwithstanding
				section 552 of title 5 or any other provision of law, except as necessary for
				enforcement of any provision of Federal law by the Secretary or by another
				Federal agency, the Secretary shall not disclose publicly any part of any
				record (including, but not limited to, a railroad carrier’s analysis of its
				safety risks and its statement of the mitigation measures it has identified
				with which to address those risks) that the Secretary has obtained pursuant to
				a regulation or order under this chapter that requires the establishment,
				implementation, or modification of a railroad safety risk reduction program if
				the record is required to be—
							(1)supplied to the
				Secretary pursuant to that safety risk reduction program; or
							(2)made available for
				inspection and copying by an officer, employee, or agent of the Secretary
				pursuant to that safety risk reduction program.
							20119.Discovery and
				admission into evidence of certain reports and surveysNotwithstanding any other provision of law,
				no part of any report, survey, schedule, list, or data compiled or collected
				for the purpose of identifying, evaluating, planning, or implementing a
				railroad safety risk reduction program pursuant to a regulation or order under
				this chapter (including, but not limited to, a railroad carrier’s analysis of
				its safety risks and its statement of the mitigation measures with which it
				will address those risks) shall be subject to discovery or admitted into
				evidence in a Federal or State court proceeding, or considered for another
				purpose, in any action by a private party or parties for damages against the
				carrier, or its officers, employees, or
				contractors.
						.
				(b)Table of
			 sections amendmentThe table of sections for chapter 201 is
			 amended by adding after the item relating to section 20117 the following new
			 items:
					
						
							20118. Prohibition on public disclosure of
				required railroad safety risk reduction records.
							20119. Discovery and admission into
				evidence of certain reports and
				surveys.
						
						.
				IIHighway-Rail
			 Crossing Safety
			201.National
			 crossing inventory
				(a)AmendmentChapter
			 201 as amended by this Act is further amended by adding at the end the
			 following new section:
					
						20156.National
				crossing inventory
							(a)Initial reporting
				of information about previously unreported crossingsNot later
				than 12 months after the date of enactment of the Federal Railroad Safety
				Accountability and Improvement Act or 12 months after a new crossing becomes
				operational, whichever occurs later, each railroad carrier shall—
								(1)report to the
				Secretary of Transportation current information (including, but not limited to,
				information about warning devices and signage), as specified by the Secretary,
				concerning each previously unreported crossing through which it operates with
				respect to the trackage over which it operates; or
								(2)ensure that the
				information has been reported to the Secretary by another railroad carrier that
				operates through the crossing on the same trackage.
								(b)Updating of
				crossing information(1)On a periodic basis
				beginning not later than 3 years after the date of enactment of the Federal
				Railroad Safety Accountability and Improvement Act and on or before September
				30 of every third year thereafter, or as otherwise specified by the Secretary,
				each railroad carrier shall—
									(A)report to the Secretary current
				information (including, but not limited to, information about warning devices
				and signage), as specified by the Secretary, concerning each crossing through
				which it operates with respect to the trackage over which it operates;
				or
									(B)ensure that the information has been
				reported to the Secretary by another railroad carrier that operates through the
				crossing on the same trackage.
									(2)A railroad carrier that sells a
				crossing, or any part of a crossing, on or after the date of enactment of the
				Federal Railroad Safety Accountability and Improvement Act, shall, not later
				than the date that is 3 years after the date of enactment of the Act or 3
				months after the sale, whichever occurs later, or as otherwise specified by the
				Secretary, report to the Secretary current information, as specified by the
				Secretary, concerning the change in ownership of the crossing or the part of
				the crossing.
								(c)Rulemaking
				authorityThe Secretary shall prescribe the regulations necessary
				to implement this section. This rulemaking shall consider the expected benefits
				to the inventory of, and costs of, alternative information-collection
				requirements (including the distribution of benefits and costs) and shall
				consider the collection of information for categories of crossings that pose
				lower risks that is less extensive or less frequent, or both, than that
				provided for in subsection (b). The Secretary may enforce each provision of the
				Department of Transportation’s statement of the national highway-rail crossing
				inventory policy, procedures, and instructions for States and railroads that is
				in effect on the date of enactment of this section, until such provision is
				superseded by a regulation issued under this section.
							(d)DefinitionsIn
				this section—
								(1)crossing
				means a location within a state, other than a location where one or more
				railroad tracks cross one or more railroad tracks either at grade or
				grade-separated, where—
									(A)a public highway,
				road, or street, or a private roadway, including associated sidewalks and
				pathways, crosses one or more railroad tracks either at grade or
				grade-separated; or
									(B)a pathway
				dedicated for the use of non-vehicular traffic, including pedestrians,
				bicyclists, and others, that is not associated with a public highway, road, or
				street, or a private roadway, crosses one or more railroad tracks either at
				grade or grade-separated; and
									(2)State
				means a State of the United States, the District of Columbia, or Puerto
				Rico.
								.
				(b)Table of
			 sections amendmentThe table of sections for chapter 201 as
			 amended by this Act is further amended by adding after the item relating to
			 section 20155 the following new item:
					
						
							20156. National crossing
				inventory.
						
						.
				(c)AmendmentSection
			 130 of title 23, United States Code, is amended by inserting the following new
			 subsection at the end:
					
						(l)National crossing
				inventory
							(1)Initial
				reporting of information about previously unreported public
				crossingsNot later than 12 months after the date of enactment of
				the Federal Railroad Safety Accountability and Improvement Act or within 12
				months of a new crossing becoming operational, whichever occurs later, each
				State shall report to the Secretary current information (including, but not
				limited to, information about warning devices and signage), as specified by the
				Secretary, concerning each previously unreported public crossing located within
				its borders.
							(2)Updating of
				public crossing information; report 3 years after enactment, then two-tier
				system for further updatesEach State shall report to the
				Secretary current information (including, but not limited to, information about
				warning devices and signage), as specified by the Secretary, concerning each
				crossing located within its borders involving a public street, road, or
				highway. Each report shall be made on a periodic basis beginning not later than
				3 years after the date of enactment of the Federal Railroad Safety
				Accountability and Improvement Act and on or before September 30 of—
								(A)every third year
				thereafter, or as specified by the Secretary, for a crossing involving a public
				street, road, or highway, other than a local or county street, road, or
				highway; and
								(B)every fifth year
				thereafter, or as specified by the Secretary, for a crossing involving a public
				local or county street, road, or highway or involving a publicly owned pathway
				dedicated for the use of non-vehicular traffic, including pedestrians,
				bicyclists, and others, that is not associated with a public highway, road, or
				street, or a private roadway.
								(3)Rulemaking
				authorityThe Secretary shall prescribe the regulations necessary
				to implement this subsection. This rulemaking shall consider the expected
				benefits to the inventory of, and costs of, alternative information-collection
				requirements (including the distribution of benefits and costs) and shall
				consider the collection of information for categories of crossings that pose
				lower risks that is less extensive or less frequent, or both, than that
				provided for in paragraph (2) of this subsection. The Secretary may enforce
				each provision of the Department of Transportation’s statement of the national
				highway-rail crossing inventory policy, procedures, and instructions for States
				and railroads that is in effect on the date of enactment of this subsection,
				until such provision is superseded by a regulation issued under this
				subsection.
							(4)DefinitionIn
				this subsection—
								(A)public
				crossing means a location within a state, other than a location where
				one or more railroad tracks cross one or more railroad tracks either at grade
				or grade-separated, where—
									(i)a
				public highway, road, or street, including associated sidewalks and pathways,
				crosses one or more railroad tracks either at grade or grade-separated;
				or
									(ii)a
				publicly owned pathway dedicated for the use of non-vehicular traffic,
				including pedestrians, bicyclists, and others, that is not associated with a
				public highway, road, or street, or a private roadway, crosses one or more
				railroad tracks either at grade or grade-separated; and
									(B)State
				means a State of the United States, the District of Columbia, or Puerto
				Rico.
								.
				(d)Civil
			 penalties(1)Section 21301(a)(1) is
			 amended—
						(A)by striking the period at the end of
			 the first sentence and substituting or with section 20156 of this
			 title.; and
						(B)in the second sentence, by inserting
			 or violating section 20156 of this title between chapter
			 201 and is liable.
						(2)Section 21301(a)(2) is amended by
			 inserting after the first sentence the following: The Secretary shall
			 subject a person to a civil penalty for a violation of section 20156 of this
			 title..
					202.Fostering
			 introduction of new technology to improve safety at highway-rail grade
			 crossings
				(a)AmendmentChapter
			 201 as amended by this Act is further amended by adding at the end a new
			 section 20157 to read as follows:
					
						20157.Fostering
				introduction of new technology to improve safety at highway-rail grade
				crossings
							(a)Findings(1)Collisions between
				highway users and trains at highway-rail grade crossings continue to cause an
				unacceptable loss of life and serious personal injury and also threaten the
				safety of rail transportation.
								(2)While elimination of at-grade
				crossings through consolidation of crossings and grade separations offers the
				greatest long-term promise for optimizing the safety and efficiency of the two
				modes of transportation, over 140,000 public grade crossings remain on the
				general rail system—approximately one for each route mile on the general rail
				system.
								(3)Conventional highway traffic control
				devices such as flashing lights and gates are effective in warning motorists of
				a train’s approach to an equipped crossing but require considerable expense to
				install and to maintain.
								(4)Since enactment of the Highway Safety
				Act of 1973, over $4,200,000,000 of Federal funding has been invested in safety
				improvements at highway-rail grade crossings, yet a majority of public
				highway-rail grade crossings are not yet equipped with active warning
				systems.
								(5)The emergence of new technologies
				supporting Intelligent Transportation Systems presents opportunities for more
				effective and affordable warnings and safer passage of highway users and trains
				at remaining highway-rail grade crossings.
								(6)Implementation of new crossing safety
				technology will require extensive cooperation between highway authorities and
				railroad carriers.
								(7)Uncertainty concerning potential
				liability in tort threatens to arrest development and implementation of
				lifesaving systems, discouraging suppliers, State and local authorities, and
				railroad carriers from moving forward with systems that have strong potential
				to save lives and prevent personal injuries.
								(8)Federal Railroad Administration
				regulations establishing performance standards for processor-based signal and
				train control systems provide a suitable framework for qualification of new or
				novel technology at highway-rail grade crossings, and the Federal Highway
				Administration’s Manual on Uniform Traffic Control Devices provides an
				appropriate means of determining highway user interface with such new
				technology.
								(b)PolicyIt
				is the policy of the United States to encourage the development of new
				technology that can prevent loss of life and injuries at highway-rail grade
				crossings. The Secretary of Transportation is designated to carry out this
				policy in consultation with States and necessary public and private
				entities.
							(c)Preemptive effect
				of federal actionIf the Secretary approves new technology to
				provide warning to highway users at a highway-rail grade crossing and such
				technology is installed at a highway-rail grade crossing in accordance with the
				conditions of the approval, this determination preempts any State law
				concerning the adequacy of the technology in providing warning at the crossing.
				Under no circumstances may a person (including a State, other public authority,
				railroad carrier, system designer, or supplier of the technology) be held
				liable for damages for any harm to persons or property because of an accident
				or incident at the crossing based upon selection of such technology. Nor shall
				a railroad carrier be found liable in damages because of an accident or
				incident at a crossing protected by such technology based upon the carrier’s
				failure to properly inspect and maintain such technology, if the carrier has
				inspected and maintained the technology in accordance with the terms of the
				Secretary’s approval. Nor shall any party be found liable for damages for
				failure to apply such technology at a different grade crossing
				location.
							.
				(b)Table of
			 sections amendmentThe table of sections for chapter 201 as
			 amended by this Act is further amended by adding the following new item:
					
						
							20157. Fostering introduction of new
				technology to improve safety at highway-rail grade
				crossings.
						
						.
				203.Authority to
			 buy promotional items to improve railroad crossing safety and prevent railroad
			 trespassSection 20134(a) is
			 amended by adding at the end of the subsection the following sentence:
			 The Secretary may purchase promotional items of nominal value and
			 distribute them to the public without charge as part of an educational or
			 awareness program to accomplish the purposes of this section and of any other
			 sections of this title related to improving the safety of highway-rail
			 crossings and to preventing trespass on railroad rights of way, and the
			 Secretary shall prescribe guidelines for the administration of this
			 authority..
			IIIRulemaking,
			 Inspection, and Enforcement Authority
			301.Railroad
			 securitySection 20103(a) is
			 amended to read as follows:
				
					(a)Regulations and
				ordersThe Secretary of Transportation, as necessary, shall
				prescribe regulations and issue orders for every area of railroad safety
				supplementing laws and regulations in effect on October 16, 1970. Any
				regulation prescribed or order issued by the Secretary of Transportation
				involving railroad safety shall not be subject to challenge, under section
				20114(c) of this chapter or under any other provision of law by which such a
				regulation or order may be subject to judicial review, on the ground that it
				impacts
				security.
					.
			302.Emergency
			 waiversSection 20103 as
			 amended by this Act is further amended by—
				(1)revising
			 subsection (e) to read as follows:
					
						(e)HearingsExcept
				as provided in subsection (g) of this section, the Secretary shall conduct a
				hearing as provided by section 553 of title 5 when prescribing a regulation or
				issuing an order under this chapter, including a regulation or order
				establishing, amending, or waiving compliance with a railroad safety regulation
				prescribed or order issued under this chapter. An opportunity for an oral
				presentation shall be provided.
						;
				and
				(2)adding at the end
			 a new subsection (g) to read as follows:
					
						(g)Emergency
				waivers(1)The Secretary shall
				prescribe procedures concerning the handling of requests for waivers of
				regulations prescribed or orders issued under this chapter in emergency
				situations and may prescribe temporary emergency waiver procedures without
				first providing an opportunity for public comment. The Secretary may grant a
				waiver request if the waiver is directly related to the emergency event or
				necessary to aid in any recovery efforts and is in the public interest and
				consistent with railroad safety. The relief shall not extend for a period of
				more than nine months, including the period of the relief granted under any
				renewal of the waiver pursuant to the emergency waiver procedures. For matters
				that may impact the missions of the Department of Homeland Security, the
				Secretary of Transportation shall consult and coordinate with the Secretary of
				Homeland Security as soon as practicable.
							(2)If, under the emergency waiver
				procedures established under paragraph (1) of this subsection, the Secretary
				determines the public interest would be better served by addressing a request
				for waiver prior to providing an opportunity for a hearing under section 553 of
				title 5 and an oral presentation, the Secretary may act on the waiver request
				and, if the request is granted, the Secretary shall subsequently provide notice
				and an opportunity for a hearing and oral presentation pursuant to procedures
				prescribed under paragraph (1) of this subsection. Should the Secretary receive
				comment or a request for oral presentation on a waiver request after granting
				the waiver, the Secretary may take any necessary action with regard to that
				waiver (including rescission or modification) based on the newly acquired
				information.
							(3)For purposes of this subsection, the
				terms emergency situation and emergency event
				refer to a natural or manmade disaster, such as a hurricane, flood, earthquake,
				mudslide, forest fire, snowstorm, terrorist act, biological outbreak, release
				of a dangerous radiological, chemical, explosive, or biological material, or a
				war-related activity, that poses a risk of death, serious illness, severe
				injury, or substantial property damage. The disaster may be local, regional, or
				national in
				scope.
							.
				303.Railroad radio
			 monitoring authority and general inspection authority
				(a)AmendmentSection
			 20107 is amended by inserting at the end the following new subsection:
					
						(c)Railroad radio
				communications(1)To carry out the
				Secretary’s responsibilities under this part and under chapter 51, the
				Secretary may authorize officers, employees, or agents of the Secretary to
				conduct the following activities in circumstances determined by the Secretary
				in the Secretary’s discretion to be reasonable:
								(A)Intercepting a radio communication
				that is broadcast or transmitted over a frequency authorized for the use of one
				or more railroad carriers by the Federal Communications Commission, with or
				without making their presence known to the sender or other receivers of the
				communication and with or without obtaining the consent of the sender or other
				receivers of the communication.
								(B)Communicating the existence, contents,
				substance, purport, effect, or meaning of the communication, subject to the
				restrictions in paragraph (3).
								(C)Receiving or assisting in receiving
				the communication (or any information therein contained).
								(D)Disclosing the contents, substance,
				purport, effect, or meaning of the communication (or any part thereof of such
				communication) or using the communication (or any information contained
				therein), subject to the restrictions in paragraph (3), after having received
				the communication or acquired knowledge of the contents, substance, purport,
				effect, or meaning of the communication (or any part thereof).
								(E)Recording the communication by any
				means, including writing and tape recording.
								(2)The Secretary and officers,
				employees, and agents of the Department of Transportation authorized by the
				Secretary may engage in the activities authorized by paragraph (1) for the
				purpose of accident prevention, including, but not limited to, accident
				investigation.
							(3)(A)Information obtained
				through activities authorized by paragraphs (1) and (2) shall not be admitted
				into evidence in any administrative or judicial proceeding except—
									(i)in a prosecution for a felony under
				Federal or State criminal law; or
									(ii)to impeach evidence offered by a
				party other than the Federal Government regarding the existence, electronic
				characteristics, content, substance, purport, effect, meaning, or timing of, or
				identity of parties to, a communication intercepted pursuant to paragraphs (1)
				and (2) in proceedings pursuant to section 5122, 5123, 20702(b), 20111, 20112,
				20113, or 20114 of this title.
									(B)If information obtained through
				activities set forth in paragraphs (1) and (2) is admitted into evidence for
				impeachment purposes in accordance with paragraph (3)(A), the court,
				administrative law judge, or other officer before whom the proceeding is
				conducted may make such protective orders regarding the confidentiality or use
				of the information as may be appropriate in the circumstances to protect
				privacy and administer justice.
								(C)Information obtained through
				activities set forth in paragraphs (1) and (2) shall not be subject to
				publication or disclosure under section 552 of title 5.
								(D)No evidence shall be excluded in an
				administrative or judicial proceeding solely because the government would not
				have learned of the existence of or obtained such evidence but for the
				interception of information that is not admissible in such proceeding under
				paragraph (3)(A).
								(E)Nothing in this subsection shall be
				construed to impair or otherwise affect the authority of the United States to
				intercept a communication, and collect, retain, analyze, use, and disseminate
				the information obtained thereby, under a provision of law other than this
				subsection.
								(4)Section 705 of the Communications Act
				of 1934 (47 U.S.C. 605) and chapter 119 of title 18, United States Code, shall
				not apply to conduct authorized by and pursuant to this
				subsection.
							.
				(b)AmendmentSection
			 2511(2) of title 18, United States Code, is amended by adding after paragraph
			 (i), the following new paragraph:
					
						(j)Notwithstanding
				any other provision of this chapter or section 605 of title 47, the Secretary
				of Transportation and officers, employees, or agents of the Department of
				Transportation authorized by the Secretary of Transportation, in furtherance of
				the Federal railroad safety laws at subtitle V, part A, of title 49 and at
				chapter 51 of title 49, for the purpose of accident prevention, including, but
				not limited to, accident investigation, may intercept radio communications
				broadcast or transmitted over a frequency authorized for the use of one or more
				railroad carriers by the Federal Communications Commission and may disclose or
				use the information thereby obtained, for the purposes and to the extent
				permitted by section 20107(c) of title
				49.
						.
				(c)AmendmentSection
			 20107(b) is amended by striking at reasonable times and
			 inserting in its place the following: in circumstances determined by the
			 Secretary in the Secretary’s discretion to be reasonable.
				304.Authority to
			 disqualify individuals from performing safety-sensitive functions in the
			 railroad industry based on their violation of hazardous material transportation
			 lawSection 20111(c) is
			 amended to read as follows:
				
					(c)Orders
				prohibiting individuals from performing safety-sensitive
				functions(1)If an individual’s
				violation of this part, chapter 51 of this title, or a regulation prescribed,
				or an order issued, by the Secretary under this part or chapter 51 of this
				title is shown to make that individual unfit for the performance of
				safety-sensitive functions, the Secretary, after providing notice and an
				opportunity for a hearing, may issue an order prohibiting the individual from
				performing safety-sensitive functions in the railroad industry for a specified
				period of time or until specified conditions are met.
						(2)This subsection does not affect the
				Secretary’s authority under section 20104 of this title to act on an emergency
				basis.
						.
			305.Technical
			 amendments regarding enforcement by the Attorney GeneralSection 20112(a) is amended—
				(1)in paragraph (1),
			 by inserting this part, except for section 20109 of this title,
			 or before a railroad safety regulation;
				(2)in paragraph (2),
			 by inserting , 21302, or 21303 after section
			 21301; and
				(3)in paragraph (3),
			 by inserting after subpena the following: request for
			 admissions, request for production of documents or other tangible things, or
			 request for testimony by deposition and by striking
			 chapter and substituting part.
				306.Unified
			 treatment of families of railroad carriers providing integrated railroad
			 operationsSection 20102(2)
			 is amended to read as follows:
				
					(2)railroad
				carrier means a person providing railroad transportation, except that
				upon petition by a group of commonly controlled railroad carriers that the
				Secretary determines is operating within the United States as a single,
				integrated rail system, the Secretary may, by order, treat the group of
				railroad carriers as a single railroad carrier for purposes of one or more
				provisions of part A, subtitle V, of this title and implementing regulations
				and orders, subject to any appropriate conditions that the Secretary may
				impose.
					.
			307.Hours of
			 service reform
				(a)RepealChapter
			 211 is repealed and reserved upon the effective date of the regulations
			 prescribed under section 20158, as added by subsection (c) of this
			 section.
				(b)AmendmentUpon the effective date of the regulations
			 prescribed under section 20158, as added by subsection (c) of this
			 section—
					(1)the first sentence
			 of section 20103(a) as amended by this Act is further amended to read as
			 follows:
						
							(1)The Secretary of
				Transportation, as necessary, shall prescribe regulations and issue orders for
				every area of railroad safety—
								(A)superseding the
				Federal hours of service laws formerly codified at chapter 211 of this title
				and regulations and orders pursuant to those laws; and
								(B)supplementing
				other regulations and other laws in effect on October 16,
				1970.
								;
				and
					(2)the second
			 sentence of section 20103(a) as amended by this Act is designated as paragraph
			 (2).
					(c)AmendmentChapter
			 201 as amended by this Act is further amended by adding at the end the
			 following new section:
					
						20158.Fatigue,
				including hours of service
							(a)Mandate To
				convert statute to regulations; nonreviewability; repeal of chapter
				211(1)The
				Secretary of Transportation shall prescribe regulations embodying the
				substantive provisions of the Federal hours of service laws codified at
				sections 21101–21106 and 21108 of this title and in so doing may make changes
				necessary to transform those provisions into regulatory form.
								(2)Notwithstanding any other provision
				of law, these regulations shall not be subject to judicial review.
								(3)Upon the effective date of the
				regulations prescribed under this subsection (a) (the status quo regulations),
				chapter 211 of this title is repealed and reserved.
								(b)Authority To
				prescribe amendments to the status quo regulationsAfter the
				Secretary has prescribed the regulations mandated by subsection (a) and after
				the regulations mandated by subsection (a) have become effective, the Secretary
				may amend the regulations as the Secretary deems necessary in accordance with
				the Secretary’s general authority under section 20103 of this title, to prevent
				and mitigate fatigue among individuals performing safety-critical duties in
				train and engine service, signal or train control service, or dispatching
				service, whether or not directly employed by a railroad carrier, providing
				however that, before prescribing any initial amendments to the regulations
				mandated by subsection (a) for a particular category of employees, the
				Secretary shall follow the procedures set forth in subsection (c).
							(c)Procedures for
				prescribing initial regulatory amendments(1)Prior to proposing any
				initial regulatory amendment to the regulations mandated by subsection (a), the
				Secretary shall request—
									(A)that the Railroad Safety Advisory
				Committee accept the task of developing consensus recommendations to the
				Secretary on the problem of fatigue experienced by individuals performing any
				one or more of the following types of service: train and engine service, signal
				or train control service, or dispatching service; and
									(B)that the Committee communicate in
				writing to the Secretary its decision whether or not to accept the task.
									(2)If the Committee timely accepts the
				task with respect to a particular type of service, it shall assist the
				Secretary in conducting the review described in subsections (c)(3) and (c)(6)
				with respect to the particular type of service. If the Committee does not
				timely accept the task with respect to a particular type of service, the
				Secretary may proceed with proposing to prescribe any amendments with respect
				to the particular type of service without the assistance of the
				Committee.
								(3)The Secretary shall review the
				problem of fatigue experienced by individuals performing train and engine
				service, signal or train control service, and dispatching service or any
				combination of such types of service and shall consider how the likelihood of
				accidents and injuries caused by that fatigue can be reduced. The review shall
				take into account current and evolving scientific knowledge and literature
				relating to fatigue, and shall include an evaluation of the following:
									(A)The varying circumstances of railroad
				carrier operations and the appropriate fatigue countermeasures to address those
				varying circumstances, based on current and evolving scientific and medical
				research on circadian rhythms and human sleep and rest requirements.
									(B)The benefits and costs of a revised
				regulatory program.
									(C)Ongoing and planned voluntary
				initiatives by railroad carriers and rail labor organizations to address
				fatigue management, including the extent to which voluntary activities
				undertaken by railroad carriers and labor organizations representing their
				employees are minimizing fatigue and ameliorating its effects and the extent to
				which such activities are likely to be sustained absent regulatory
				action.
									(D)The extent to which railroad carriers
				are using valid fatigue risk assessment tools and other methodologies to assist
				them in making informed decisions on any or all of the subjects described in
				subparagraphs (A)–(C) of this paragraph.
									(E)Any other matters that the Secretary
				deems relevant.
									(4)If the Railroad Safety Advisory
				Committee timely accepts a task specified in this section and presents the
				Secretary with a written consensus recommendation within 24 months after
				accepting the task, the Secretary shall consider the recommendation. The
				Secretary shall propose an initial amendment to the regulation consistent with
				the extent to which the Secretary agrees with Committee’s
				recommendation.
								(5)If the Committee fails to provide a
				consensus recommendation with respect to a task specified in this section
				within 24 months after accepting the task, the Secretary may proceed without
				the assistance of the Committee and may propose and prescribe any amendment to
				the regulation that the Secretary deems necessary in accordance with the
				Secretary’s authority under section 20103 of this title or may decide not to
				propose or to prescribe any amendment.
								(6)(A)In adopting any
				amendments under this section for any individuals performing safety-critical
				duties in a particular service, the Secretary shall prescribe maximum hours of
				service and such additional requirements as the Secretary deems necessary to
				provide a reasonable level of fatigue prevention or fatigue mitigation, or
				both.
									(B)Recognizing the diversity of working
				conditions within the railroad industry and the need for flexibility in
				applying strategies for fatigue prevention and mitigation, the Secretary may
				provide by regulation for submission and consideration, with respect to any
				group of individuals providing service covered by the regulation, of a written
				fatigue management plan proposed by one or more railroad carriers or other
				applicable employers. If the Secretary so provides, and if the Secretary
				determines that the plan would provide a level of safety equal to or better
				than the level of safety that would be provided by the regulation, the
				Secretary may authorize and enforce compliance with the plan in lieu of
				compliance with the regulation.
									(d)Reviewability
				exclusively under the congressional review actNotwithstanding any other provision of law,
				any final rule amendment by the Secretary to the regulations mandated by
				subsection (a) of this section or to the regulations authorized by subsection
				(b) of this section—
								(1)shall not be
				subject to judicial review.
								(2)shall be subject
				to review under the Congressional Review Act (5 U.S.C. 801) as the sole and
				exclusive means of
				review.
								.
				(d)Table of sections
			 amendmentThe table of sections for chapter 201, as amended by
			 this Act, is further amended by adding at the end the following new
			 item:
					
						
							20158. Fatigue, including hours of
				service.
						
						.
				(e)AmendmentEffective
			 upon the repeal of chapter 211, chapter 201, as amended by this Act, is further
			 amended by adding at the end the following new section:
					
						20159.Maximum duty
				hours and subjects of collective bargainingThe number of hours that an employee may be
				required or allowed to be on duty (a number formerly established by the Federal
				hours of service laws, formerly codified at chapter 211 of this title, and
				presently established under section 20158 of this title) is the maximum number
				of hours consistent with safety. Shorter hours of service and time on duty of
				an employee are proper subjects for collective bargaining between a railroad
				carrier and its
				employees.
						.
				(f)Table of
			 sections amendmentEffective upon the repeal of chapter 211, the
			 table of sections for chapter 201 as amended by this Act is further amended by
			 adding at the end the following new item:
					
						
							20159. Maximum duty hours and subjects of
				collective
				bargaining.
						
						.
				308.Amendment to
			 the movement-for-repair provisionSection 20303 is amended by adding the
			 following new subsections:
				
					(d)Definitions and
				clarificationIn subsection (a)—
						(1)place at
				which the repairs can be made means—
							(A)a location with a
				fixed facility for conducting the repairs that are necessary to bring the
				defective or insecure vehicle into compliance with this chapter; or
							(B)a location where a
				mobile repair truck capable of making the repairs that are necessary to bring
				the defective or insecure vehicle into compliance with this chapter makes the
				same kind of repair at the location regularly (as specified in regulations
				prescribed by the Secretary).
							(2)nearest
				means the closest in the forward direction of travel for the defective or
				insecure vehicle.
						(3)movement of a
				defective or insecure vehicle from a location is necessary to make
				repairs of the vehicle even though a mobile repair truck capable of
				making the repairs has gone to the location on an irregular basis (as specified
				in regulations prescribed by the Secretary).
						(e)Additional
				conditions for movement To make repairsThe Secretary of
				Transportation may impose conditions for the movement of a defective or
				insecure vehicle to make repairs in addition to those conditions set forth in
				subsection (a) by prescribing regulations or issuing orders as
				necessary.
					.
			IVMiscellaneous
			 Provisions
			401.Technical
			 amendments to eliminate unnecessary provisions
				(a)AmendmentsChapter
			 201 as amended by this Act is further amended by—
					(1)striking the
			 second sentence of section 20103(f);
					(2)striking and
			 reserving sections 20115, 20131, 20133, 20136–20139, 20141–20146, 20148, and
			 20150;
					(3)striking and
			 reserving subsection (b) of section 20134 as amended by this Act; and
					(4)striking the
			 second sentence of section 20151(a) and striking section 20151(c).
					(b)Table of
			 sections amendmentsThe table of sections for chapter 201 as
			 amended by this Act is further amended by striking and reserving the items
			 relating to the following sections: 20115, 20131, 20133, 20136–20139,
			 20141–20146, 20148, and 20150.
				402.Alternate names
			 for chapters of subtitle V, part A
				(a)AmendmentSection
			 20101 as amended by this Act is further amended by—
					(1)revising the
			 section heading to read as follows:
						
							20101.Purpose and
				title of
				chapter
							;
					(2)designating the text of the section as
			 subsection (a) and adding a subsection heading Purpose.—; and
					(3)adding at the end
			 of the section the following new subsection:
						
							(b)Title of
				chapterThis chapter may be cited as the Federal Railroad
				Safety
				Act.
							.
					(b)AmendmentSection
			 20301 is amended by—
					(1)revising the
			 section heading to read as follows:
						
							20301.Definition;
				nonapplication; and titles of provisions in
				chapter
							;
					(2)adding at the end
			 of the section the following new subsection:
						
							(c)Titles of
				provisions in chapterCollectively, sections 20301–20304 and
				20306 of this chapter may be cited as the Safety Appliance Act.
				Section 20305 may be cited as the Mail Car Inspection
				Act.
							.
					(c)AmendmentSection
			 20501 is amended by—
					(1)revising the
			 section heading to read as follows:
						
							20501.Definition;
				title of
				chapter
							;
					(2)designating the text of the section as
			 subsection (a) and adding the subsection heading Definition.—;
			 and
					(3)adding at the end
			 of the section the following new subsection:
						
							(b)Title of
				ChapterThis chapter may be cited as the Signal Inspection
				Act.
							.
					(d)AmendmentSection
			 20701 is amended by—
					(1)revising the
			 section heading to read:
						
							20701.Requirements
				for use; title of
				chapter
							;
					(2)designating the
			 text of the section as subsection (a) and adding the subsection heading
			 Requirements for
			 use.—; and
					(3)adding at the end
			 of the section the following new subsection:
						
							(c)Title of
				ChapterThis chapter may be cited as the Locomotive
				Inspection
				Act.
							.
					(e)AmendmentSection
			 20901 is amended by—
					(1)revising the
			 section heading to read as follows:
						
							20901.Reports;
				title of chapter
							;
				
					and
					(2)adding at the end
			 of the section the following new subsection:
						
							(c)Title of
				chapterThis chapter may be cited as the Accident Reports
				Act.
							.
					(f)AmendmentSection
			 21101 as amended by this Act is further amended by—
					(1)revising the
			 section heading to read as follows:
						
							21101.Definitions;
				title of
				chapter
							;
					(2)designating the
			 text of the section as subsection (a) and adding the subsection heading
			 Definitions.— ; and
					(3)adding at the end
			 the following new subsection:
						
							(b)Title of
				chapterThis chapter may be cited as the Hours of Service
				Act.
							.
					(g)AmendmentSection
			 21301 as amended by this Act is further amended by—
					(1)revising the
			 section heading to read as follows:
						
							21301.Chapter 201
				general violations; title of
				chapter
							;
					and
					(2)adding at the end
			 of the section the following new subsection:
						
							(d)Title of
				chapterThis chapter may be cited as Penalties for
				Railroad Safety
				Violations.
							.
					(h)Tables of
			 sections amendments(1)The table of sections
			 for chapter 201 as amended by this Act is further amended by striking the
			 existing item for section 20101 and substituting:
						
							
								20101. Purpose and title of
				chapter.
							
							.
					(2)The tables of sections for chapters
			 203-213, respectively, are amended by respectively—
						(A)striking the existing item for section
			 20301 and substituting:
							
								
									20301. Definition; nonapplication; and
				titles of provisions in
				chapter.
								
								;
						(B)striking the existing item for section
			 20501 and substituting:
							
								
									20501. Definition; title of
				chapter.
								
								;
						(C)striking the existing item for section
			 20701 and substituting:
							
								
									20701. Requirements for use; title of
				chapter.
								
								;
						(D)striking the existing item for section
			 20901 and substituting:
							
								
									20901. Reports; title of
				chapter.
								
								;
						(E)striking the existing item for section
			 21101 and substituting:
							
								
									21101. Definitions; title of
				chapter.
								
								;
				  and
						(F)striking the existing item for section
			 21301 and substituting:
							
								
									21301. Chapter 201 general violations;
				title of
				chapter.
								
								.
						403.Federal rail
			 security officers’ access to criminal history and other law enforcement
			 records, systems, and communications
				(a)AmendmentChapter
			 281 is revised by adding new section 28104 to read as follows:
					
						28104Federal rail
				security officers’ access to criminal history and other law enforcement and
				other law enforcement records, systems, and communications
							(a)Access to records
				or database systems by the administrator of the Federal Railroad
				Administration(1)The Administrator of the
				Federal Railroad Administration is authorized to have access to a system of
				documented criminal justice information maintained by the Department of Justice
				or by a State for the purpose of carrying out the civil and administrative
				responsibilities of the Administrator to protect the safety, including
				security, of railroad operations and for other purposes authorized by law,
				including the National Crime Prevention and Privacy Compact (42 U.S.C.
				14611-14616). The Administrator shall be subject to the same conditions or
				procedures established by the Department of Justice or State for access to such
				an information system by other governmental agencies with access to the
				system.
								(2)The Administrator may not use the
				access authorized under paragraph (1) to conduct criminal
				investigations.
								(b)Designated
				employees of the Federal Railroad AdministrationThe
				Administrator shall, by order, designate each employee of the Administration
				whose primary responsibility is rail security who shall carry out the authority
				described in subsection (a). The Administrator shall strictly limit access to a
				system of documented criminal justice information to persons with security
				responsibilities and with appropriate security clearances. Such a designated
				employee may, insofar as authorized or permitted by the National Crime
				Prevention and Privacy Compact or other law or agreement governing an affected
				State with respect to such a State—
								(1)have access to and
				receive criminal history, driver, vehicle, and other law enforcement
				information contained in the law enforcement databases of the Department of
				Justice, or of any jurisdiction in a State in the same manner as a police
				officer employed by a State or local authority of that State who is certified
				or commissioned under the laws of that State;
								(2)use any radio,
				data link, or warning system of the Federal Government and of any jurisdiction
				in a State that provides information about wanted persons, be-on-the-lookout
				notices, or warrant status or other officer safety information to which a
				police officer employed by a State or local authority in that State who is
				certified or commissioned under the laws of that State has access and in the
				same manner as such police officer; or
								(3)receive Federal,
				State, or local government communications with a police officer employed by a
				State or local authority in that State in the same manner as a police officer
				employed by a State or local authority in that State who is commissioned under
				the laws of that State.
								(c)DefinitionFor
				purposes of this section, system of documented criminal justice
				information means any law enforcement database, systems, or
				communications containing information concerning identification, criminal
				history, arrests, convictions, arrest warrants, or wanted or missing persons,
				including the National Crime Information Center (NCIC) and its incorporated
				criminal history databases and the National Law Enforcement Telecommunications
				System
				(NLETS).
							.
				(b)Table of
			 sections amendmentThe table of sections for chapter 281 is
			 amended by adding at the end the following new item:
					
						
							28104. Federal rail security officers’
				access to criminal history and other law enforcement records, systems, and
				communications.
						
						.
				
